The suit was on an open account for goods sold. No plea was filed nor appearance made by defendant at the .return term, and judgment was rendered’ against him. . He appealed to a jury, who found for the plaintiffs. By petition for certiorari defendant alleged that the verdict was contrary to law and evidence; and that the court-i erred in refusing to allow him to file his plea, and to-swear to the same or to testify in his own behalf. It appeared from the answer of the justice, that on the trial plaintiff introduced the account sued on (sworn to) and closed; that defendant offered to introduce some of , the goods bought, and himself to testify, to which plaintiffs objected on the ground that no plea had been filed , at the first term, and none at this term under oath as , required by law; and that defendant offered to swear to *649the plea orally, without attaching affidavit, an objection to which was sustained.
Charles H. Brand, for plaintiff in error.
Napier & Cos, contra.